Order entered March 5, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01379-CR
                             No. 05-19-01380-CR

                      ROBERTO VASQUEZ, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

             On Appeal from the Criminal District Court No. 1
                           Dallas County, Texas
            Trial Court Cause Nos. F19-30958-H & F19-30959-H

                                   ORDER

      A corrected clerk’s record was filed in appellate cause #05-19-01380-CR,

replacing the clerk’s record filed December 9, 2019. We STRIKE the December

9, 2019 clerk’s record in 05-19-01380-CR.


                                            /s/   LANA MYERS
                                                  JUSTICE